DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kraig Haverstick on 3/10/2021.
Please amend the claim listing of 1/06/2021 as follows:

In the claims:
	Please amend claim 43 as follows:
A method of forming a confectionery product comprising: 
providing a flowable or pliable cooked sugar mass; 
depositing the cooked sugar mass into a mold cavity; 
inserting a stamp into the cooked sugar mass in the mold cavity to form a shell having a shell cavity; cooling the cooked sugar mass to harden the shell; 
providing a first confectionery mass of a molten hard candy composition; 
providing a second confectionery mass of a composition of a non-hard candy composition; 
combining the first confectionery mass in a molten state and the second confectionery mass to form a combined stream wherein the first confectionery mass being at a first temperature and having a first viscosity and the second confectionery mass being at a second temperature in the range of 60°C to 120 °C and having a second viscosity within 1500 cP of the first viscosity; then
co-depositing the first and second confectionery masses as a combined stream into the shell cavity to form overlapping layers of the confectionery masses;
cooling the co-deposited masses in the shell to form the confectionery product; and
removing the confectionery product from the cavity.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-12, 14-22 and 40-43 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-12, 14-22 and 40-43 are allowed because the closest prior art of record Yang teaches method of making multilayered composite confectionery products including a hard candy as one of many different options for a layer of the confectionery. At page 4, lines 11-14 and para [0047] of Yang. Regarding the teaching commingling to form a commingled stream, Yang teaches swirling within a layer, not swirling two layers together or swirling a stream. Yang discusses co-extrusion and codepositing but does not teach or suggest combining a hard candy and a non-hard candy at different temperatures but similar viscosities as a combined stream and co-deposit alternating layers of the combined stream. Yang and Herron also does not disclose “contacting a first confectionery mass of a hard candy composition in a molten state and a second confectionery mass at a nozzle outlet to form a combined stream,” in conjunction with “a first confectionery mass being at a first temperature and having a first viscosity and a second confectionery mass being at a second temperature in the range of 60 °C to 120 °C and having a second viscosity within 1500 cP of the first viscosity” and “vertically filling a cavity by co-depositing first and second confectionery masses as a combined stream into a cavity to form a laminate of alternating overlapping layers of confectionery masses” as recited in amended independent claim 1. 
The other close prior art is Herron, teaching methods of forming center-filled confectionery products. Herron mentions a hard candy as a shell for the confectionery product. Herron discusses extrusion and co-depositing but does not teach or suggest combining a hard candy and a non-hard candy at different temperatures but similar viscosities as a combined stream and co-deposit alternating layers of the combined stream
Thus applied art to Yang and Herron either alone or in combination do not teach or suggest, at least the limitations of the base claims 1 and 43 that requires at least the limitations “contacting a first confectionery mass of a hard candy composition in a molten state and a second confectionery mass at a nozzle outlet to form a combined stream,” in conjunction with “a first confectionery mass being at a first temperature and having a first viscosity and a second confectionery mass being at a second temperature in the range of 60 °C to 120 °C and having a second viscosity within 1500 cP of the first viscosity” as recited in claims 1 and 43.  Also see applicant’s arguments presented in applicant’s response of 1/6/2021 (pages 7-9), which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792